department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx ar tax_exempt_and_government_entities_division date release number release date legend org organization name org address xx date address address person to contact idenufication number contact telephone number refer reply to te_ge review staff ein certified mail - return receipt requested dear a final revocation letter as to your exempt status under sec_501 of the this is internal_revenue_code the internal revenue service’s recognition of your organization as an organization described in sec_501 is hereby revoked effective october 20xx we have made this determination for the following reasons are not you that have section operated demonstrated for you charitable educational or other exempt purposes within the meaning of section llr c must be organized and c an exempt_purpose you have provided no operated exclusively for information regarding your receipts expenditures or activities you have not established that you have operated exclusively for an exempt_purpose and exempt under organizations exclusively c described sec_501 i r c in as such you failed to meet the requirements of sec_501 and sec_1_501_c_3_-1 in that you failed to establish that you were operated exclusively for an exempt_purpose contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code effective october 20xx you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending september 20xx and for all vears thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment however you you also have the right to contact the office_of_the_taxpayer_advocate should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you may call and ask for taxpayer_advocate assistance may contact your local taxpayer_advocate at if you prefer you taxpayer_advocate assistance cannot be used as a substitute for established irs procedures or formal appeals processes etc technically correct_tax determinations nor extend the ume fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling the taxpayer_advocate is not able to reverse legal if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours nanette m downing director eo examinations internal_revenue_service department of the treasury date date org address taxpayer_identification_number form vey ax year s cnt ended person to contact id number contact numbers telephone fax certified mail-return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 c of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in if we issue a determination_letter to you based on technical_advice no publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at lf you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely nanette m downing acting director eo examination enclosures publication publication report of examination letter catalog number 34809f schedule number or exhibit form 886-a date name of taxpayer explanation of items tax identification_number a org ein year period ended september 20xx legend org organization name city city state state xx date agent agent bm-i bm-2 bm-3 bm-4 address addre sec_47 bm issue whether org exemption as a private_foundation as described under sec_501 of the internal_revenue_code should be revoked due to their failure to establish the right to maintain such exemption facts org was granted tax-exempt status as a private_foundation under sec_501 of the internal_revenue_code as january 20xx since june 20xx numerous attempts were made to contact the organization by mail and telephone to schedule an appointment of the organization’s books_and_records the purpose of the examination was to determine whether the operational activities of the organization were in accordance with the guidelines governing organizations exempted under sec_501 of the internal_revenue_code a chronology sequence of events are listed as follows june 20xx revenue_agent mailed the appointment letter to the address noted on record for org requesting for an examination date of july 20xx to audit their operational and financial activities as of july 20xx org did not respond therefore agent agent traveled to the address on record per the agent visit no one answered the door on july 20xx agent return to the address listed on record although there appeared to be lights on no one answered the door therefore the agent placed the appointment letter in the mail box at the address noted on record on august 20xx revenue_agent mailed the appointment letter to the address of the cpa firm who signed the 990-pf return for year ended september 20xx in addition form_4759 was mailed to the local postal branch manager requesting for a postal tracer to be performed on the address of org on august 20xx the letter requesting for an appointment date which was mailed to the cpa firm who prepared the 990-pf return for year ended september 20xx was returned by the cpa firm and stated that they had no contact with this organization in the past few years and as such requested a revocation of their power_of_attorney authorization the form_4759 mailed to the local postal branch manager was also returned stamped not know this address’ on october 20xx a certified appointment letter was mailed to all of the officers listed on the 990-pf return the names were as noted department of the treasury-internal revenue service form 886-a schedule number or exhibit form 886-a date explanation of items ‘name of taxpayer org year period ended tax identification_number e in september 20xx bm- address city state bm-2 address city state bm-3 address city state bm-4 address city state per the letters mailed to the officers mr bm-4 responded with a telephone call to the office and stated that he is no longer a officer and he has not spoke with the founder bm -1 in period of two years in addition the agent used accurint to trace the founder’s current address per the information in accurint the address agreed with what was listed on the 990-pf return the agent also researched the state web site and noted that this organization currently is not in good standing with the state of state law sec_501 of the code provides for exemption of organizations organized and operated exclusively for charitable purposes and that no part of the earnings_of which inures to the benefit of private shareholders or individuals sec_6033 of the internal_revenue_code of provides that every organization exempted from taxation under sec_501 of the code shall file an annual return stating specifically the items of gross_income of gross_income receipts and disbursements and shal keep such records render under oath such other oath such statements make such other returns and comply with such rules and regulations as secretary_of_the_treasury or_his_delegate may from time to time prescribe the sec_1_6033-2 of the federal_income_tax regulations require that every organization which has established its rights to exemption from tax shal submit such additional information as may be required by the internal_revenue_service to further inquire into its exempt status sec_1 c of the federal_income_tax regulations states in part every organization exempt from tax under sec_501 shall keep such permanent books of account records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements such form 886-a department of the treasury-internat revenue service schedule number or exhibit form 886-a date explanation of items name of taxpayer org tax identification_number ein year period ended september 20xx organizations shall keep such books_and_records as required to substantiate the information required by sec_6033 revrul_59_95 1959_1_cb_627 describes an organization previously recognized as exempt when the service requested for a review of their financial statements the organization was unable to do so due to their incomplete records the service concluded that failure or inability to file the required information_return or otherwise to comply with sec_6033 of the code and its implementing regulations may result in termination of its exempt status on the grounds that the organization has not established that itis observing the conditions required for the continuation of its exempt status the dual test organized and operated sec_501 requires an organization to be both organized and operated exclusively for one or more sec_501 purposes if the organization fails either organizational_test or the operational_test it is not exempt reg c -1 a church of visible intelligence that governs the universe v u s cl c1 the organizational_test concerns the organization's articles of organization or comparable governing document the operational_test concerns the organization's activities a deficiency in an organization’s governing document cannot be cured by the organization’s actual operations likewise an organization whose activities are not within the statute will not qualify for exemption by virtue of a well written charter reg c -1 b iv operational_test sec_1_501_c_3_-1 defines appropriate exempt purposes an organization may be exempt as an organization described in sec_501 if it is organized and operated exclusively for one or more of the following purposes - - - - - - - religious charitable scientific testing for public safety literary educational fostering national or international sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment prevention of cruelty to children or animals reg c -1 c provide that an organization is operated exclusively for charitable purposes only if engages primarily in activities that accomplish those purposes in above it 1s not so operated ‘f more than an insubstantial part of its activities do not further those purposes burden_of_proof department of the treasury-internal revenue service form 886-a schedule number or exhibit form 886-a date explanation of items tax identification_number year period ended name of taxpayer org ein september 20ax the court in 510_us_870 114_sct_197 mem u s cited a long line of authority holding that the applicant bears the burden of showing it 1s entitled exemption in 505_f2d_1068 cir the court stated that jincome tax exemption must be strictly construed with any doubts to be resolved in favor of the taxing entity consequently determinations of the commissioner are presumed correct similarly the court cited 290_us_111 s ct and cases following its structure that indicate p laintiff thus bears the burden of proving its entitlement to an exemption the tax_court has consistently stated that a statute creating an exemption must be strictly construed and any doubt must be resolved in favor of the taxing power harding hospital inc v united_states of america f2d a f t r 2d ustc taxpayer’s position as of the date of this letter org has not responded to our attempts to conduct an examination of their financial and operational activities government position since we have been unable to locate org they have failed to furnish the information necessary to conduct an examination of its financial and operational activities which in turn is used to determine their continuing qualification for tax exempt status organizations seeking to obtain or maintain tax exempt status as a private_foundation under sec_501 of the irc must meet two basic tests these organizations must be both organized and operated for c purposes which org failed to demonstrate conclusion based on the above we have determined that your organization has failed the operational_test under sec_501 of the internal_revenue_code therefore org no longer qualifies for tax exempt status effective october 20xx this is the first day of the tax period in which the organization fails to qualify for exemption under sec_501 of the code also as of october 20xx contributions are no longer deductible as charitable_contributions in addition org will be required to file u s_corporation income_tax return form_1120 u s_corporation income_tax return form_1120 for all periods subsequent to september 20xx cc notify state attorney_general state form 886-a department of the treasury-internal revenue service
